Citation Nr: 1007989	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  05-08 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for cardiovascular disease 
claimed as secondary to posttraumatic stress disorder (PTSD) 
and/or amputation of the left leg below the knee (left BKA).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
July 1950 to October 1952. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision issued by the 
Hartford, Connecticut Department of Veterans Affairs (VA) 
Regional Office (RO).  This case was before the Board in 
June 2007 when it was remanded for additional development.  
In October 2009, the Board referred the case to the Veterans 
Health Administration (VHA) for an advisory medical opinion.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Competent evidence reasonably establishes that the Veteran's 
cardiovascular disease is related to his left BKA.


CONCLUSION OF LAW

Cardiovascular disease is proximately due to or is the 
result of service-connected left BKA.  38 U.S.C.A. §§ 1110, 
1153, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.  Because this decision grants the benefit 
sought, there is no reason to belabor the impact of the VCAA 
on the matter; any error in notice or omission in duty to 
assist is harmless.

Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-
existing injury suffered, or disease contracted, during such 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
addition, certain chronic diseases, including 
cardiovascular-renal disease, may be presumed to have 
incurred during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  Service connection also may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection also may be granted for disability which 
is proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).  Effective October 10, 
2006, 38 C.F.R. § 3.310 was revised to incorporate the 
analysis in Allen.  The revised 38 C.F.R. § 3.310 provides, 
in essence, that in an aggravation secondary service 
connection scenario, there must be medical evidence 
establishing a baseline level of severity of disability 
prior to when aggravation occurred, as well as medical 
evidence showing the level of increased disability after the 
aggravation occurred.

Service connection requires medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and competent (medical) evidence of a 
nexus between the claimed in-service disease or injury and 
the present disability.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination 
of a matter, the Secretary shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to 
provide reasons and bases supporting its decisions, there is 
no need to discuss, in detail, every piece of evidence of 
record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000) (holding that VA must review the entire record, but 
does not have to discuss each piece of evidence).  Hence, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis will focus 
specifically on what the evidence shows, or fails to show, 
as to the claim.

The Veteran is seeking service connection for a cardiac 
condition claimed as secondary to the service-connected 
disabilities of PTSD and/or left BKA.  The Veteran served on 
active duty from July 1950 to October 1952.  He sustained a 
left BKA when he stepped on an enemy land mine in September 
1951.  He was awarded service connection for a left BKA in a 
November 1952 rating decision; he was awarded service 
connection for PTSD in a January 1997 rating decision.

VA treatment records dated in 1976 note the Veteran's 
history of a myocardial infarction in 1973.  In August 1989, 
the Veteran underwent quadruple coronary artery bypass 
surgery.  
        
The Veteran underwent a private psychiatric evaluation in 
June 1994.  The diagnostic impression was major depression, 
secondary to heart condition; and, PTSD.
        
Private treatment records show that coronary artery stents 
were placed in September 1997, November 1997 and January 
1998.  In May 1998 the Veteran underwent triple bypass 
surgery.  Stents were again placed in December 2000 and 
February 2003.
        
The Veteran received treatment for his service-connected 
left BKA from VA from 1999 to 2006.  An April 2001 treatment 
record notes that he complained that his prosthesis bothered 
him.  In November 2003, he complained that his prosthesis 
was not fitting well.  It was too heavy and arrangements 
were made for him to obtain a lighter one.  In October 2006, 
the Veteran was provided with another new, lighter 
prosthesis.  
        
In a letter dated in November 2003, R.P.F., M.D., a private 
cardiologist stated that he had been treating the Veteran's 
"cardiac problems" for a number of years.  He offered a 
positive opinion that the veteran's emotional stress and 
physical stress of wearing a heavy prosthesis contributed to 
his underlying cardiac disease.  

The Veteran submitted a package of medical literature, 
newspaper articles, and other documents pertaining to 
relationships between hypertension and psychiatric disorders 
in veterans.  

A July 2009 VA examination report noted that the Veteran was 
examined and his claims file was reviewed.  In response to 
the question of whether it is more likely than not (i.e., 
probability greater than 50 percent), at least as likely as 
not (i.e., probability of approximately 50 percent), or less 
likely than not (i.e., probability less than 50 percent) 
that any cardiovascular disease is caused by, or made worse 
by, service-connected PTSD and/or left BKA, the examiner 
stated, "It is my opinion the Veteran has both 
depression/PTSD, left leg [below knee amputation] and severe 
[coronary artery disease].  I cannot conclude the definite 
apportionment of depression/PTSD and left leg [below knee 
amputation] to [coronary artery disease] without resorting 
to mere speculation."  

Pursuant to the Board's referral of this case for a VHA 
medical opinion, the Chief of Cardiology at the Salem VA 
Medical Center reviewed the Veteran's claims folder in 
November 2009 and also responded to the question of whether 
it was more likely than not (i.e., probability greater than 
50 percent), at least as likely as not (i.e., probability of 
approximately 50 percent), or less likely than not (i.e., 
probability less than 50 percent) that any cardiovascular 
disease was caused by, or aggravated by, service-connected 
PTSD and/or left BKA.

Based on a review of the evidence of record, including the 
Veteran's statements, VHA physician opined:

After reviewing the veteran's medical 
records and available published 
literature in the English language from 
Pub Med, there seems to be definite 
correlation of accelerated 
atherosclerosis an increased incidence 
of hypertension in patients with 
traumatic amputation of the lower limb.

According to the literature, patients 
with traumatic lower limb amputation, as 
opposed to upper limb amputation, have 
chronically increased levels of 
catecholamines and stress hormones that 
contribute to chronically elevated blood 
pressures.

According to the literature, there also 
appeared to be some correlation of 
mental stress and ischemic cardiac 
disease.

The traumatic amputation of the lower 
limb in this veteran has undoubtedly 
contributed to the accelerated nature of 
the atherosclerosis which is manifested 
as coronary artery disease as well as 
peripheral artery disease.

My conclusion to the review is that the 
traumatic below the knee amputation of 
the veteran has high likelihood to have 
an association with the very aggressive 
nature of his heart disease.

Because of the favorable decision regarding service connection 
secondary to left BKA, it is unnecessary to expand upon the 
issues of service connection secondary to PTSD or whether there 
is a direct relationship between cardiovascular disease and 
service.  In resolving all reasonable doubt in the Veteran's 
favor, the Board concludes that his current cardiovascular 
disease is at least partially related to his service-connected 
left BKA.  In viewing this evidence in a light most favorable to 
the Veteran, as is required in such a situation, the Board finds 
that it shows that he has cardiovascular disease that is caused 
or aggravated by his service-connected left BKA.  Consequently, 
the requirements for establishing secondary service connection 
are met.  Resolving any remaining reasonable doubt in the 
Veteran's favor, the Board concludes that service connection for 
cardiovascular disease is warranted.


ORDER

Service connection for cardiovascular disease is allowed.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


